Exhibit 10.3

 

WARRANT NO. PP 14 INV-1B $0.01

 

WARRANT TO PURCHASE SHARES

OF COMMON STOCK OF

OMNI BIO PHARMACEUTICAL, INC.

 

 

Warrant to Purchase 3,000,000 Shares of Common Stock

(subject to adjustment as set forth herein)

 

 

Exercise Price $0.01 Per Share

(subject to adjustment as set forth herein)

 

VOID AFTER 5 P.M., MST, TIME, April 15, 2015 

 

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR
REGISTERED OR QUALIFIED UNDER ANY OTHER APPLICABLE FEDERAL OR STATE SECURITIES
LAWS. THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE
TRANSFERRED, IN WHOLE OR IN PART, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR QUALIFICATION FILED IN ACCORDANCE WITH THE ACT OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.

 

 

Omni Bio Pharmaceutical, Inc. (“Omni”), 5350 S. Roslyn St., Suite 430, Greenwood
Village, Colorado 80111 (the "Company"), hereby certifies that, for value
received, BOCO Investments, LLC, 262 E. Mountain Avenue, Fort Collins, CO 80524,
(who, together with any subsequent holder of this warrant (the “Warrant”), is
referred to as the "Holder"), is entitled, subject to the terms and conditions
set forth below, to purchase from the Company at any time before 5 p.m.,
Mountain time, on April 15, 2015 ("Expiration Date") up to Three Million
(3,000,000) shares of the Company's $.001 par value Common Stock (the "Shares")
at a purchase price of $0.01 per Share (the "Exercise Price").

 

The term "Warrant" as used herein shall include the Warrant and any warrants
issued in substitution for or replacement of the Warrant, or any warrants into
which the Warrant may be divided or exchanged (“Warrants”). The number and
character of the securities purchasable upon exercise of the Warrant and the
Exercise Price are subject to adjustment as provided below.

 

The Warrant may be assigned, transferred, sold, offered for sale, or exercised,
in whole or in part, by the Holder upon compliance with all the pertinent
provisions hereof.

 

 
1

--------------------------------------------------------------------------------

 

 

1.     Exercise of Warrant.

 

 

(a)

Subject to the other terms and conditions of the Warrant, the purchase rights
evidenced by the Warrant may be exercised in whole or in part at any time, and
from time to time before the Expiration Date, by the Holder's presentation and
surrender of the Warrant to the Company at its principal office or at the office
of the Company's stock transfer agent, if any, accompanied by a duly executed
Notice of Exercise, in the form attached to and by this reference incorporated
in the Warrant as Exhibit A, and by payment of the aggregate Exercise Price, in
immediately available funds, for that number of Warrant Securities specified in
the Notice of Exercise. In the event the Warrant is exercised in part only, as
soon as is practicable after the presentation and surrender of the Warrant to
the Company for exercise, the Company shall execute and deliver to the Holder a
new warrant, containing the same terms and conditions as the Warrant, evidencing
the right of the Holder to purchase that number of Warrant Securities as to
which the Warrant has not been exercised.

 

 

(b)

Upon receipt of the Warrant by the Company as described in subsection (a) above,
the Holder shall be deemed to be the holder of record of the Warrant Securities
issuable upon such exercise, notwithstanding that the transfer books of the
Company may then be closed or that certificates representing such Warrant
Securities may not have been prepared or actually delivered to the Holder.

 

2.     Exchange, Assignment or Loss of Warrant.

 

 

(a)

The Warrant may be sold, transferred or assigned at any time, in whole or in
part, if (i) the transfer is by operation of law as a result of the death of any
Holder to whom all or a portion of this Warrant may be transferred, (ii) the
transfer is to any successor of the Holder's business and (iii) to such other
persons for which transaction an exemption from the registration requirements of
the Act can be established to the satisfaction of the Company. All sales,
transfers, assignments or hypothecations of the Warrant must be in compliance
with Section 6 hereof. Any assignment or transfer of the Warrant shall be made
by the presentation and surrender of the Warrant to the Company at its principal
office or the office of its transfer agent, if any, accompanied by a duly
executed Assignment Form, in the form attached to and by this reference
incorporated in the Warrant as Exhibit B. Upon the presentation and surrender of
these items to the Company, the Company, at its sole expense, shall execute and
deliver to the new Holder or Holders a new Warrant or Warrants, containing the
same terms and conditions as the Warrant, in the name of the new Holder or
Holders as named in the Assignment Form, and the Warrant shall at that time be
canceled.

 

 

(b)

The Warrant, alone or with other Warrants containing the same terms and
conditions and owned by the same Holder, is exchangeable at the option of the
Holder but at the Company's sole expense, at any time prior to its expiration
either by its terms or by its exercise in full upon presentation and surrender
to the Company at its principal office or at the office of its transfer agent,
if any, for another Warrant or other Warrants, of different denominations but
containing the same terms and conditions as the Warrant, entitling the Holder to
purchase the same aggregate number of Warrant Securities that were purchasable
pursuant to the Warrant or Warrants presented and surrendered. At the time of
presentation and surrender by the Holder to the Company, the Holder also shall
deliver to the Company a written notice, signed by the Holder, specifying the
denominations in which new Warrants are to be issued to the Holder.

 

 
2

--------------------------------------------------------------------------------

 

 

 

(c)

The Company will execute and deliver to the Holder a new Warrant containing the
same terms and conditions as the Warrant upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft, destruction, or mutilation of
the Warrant, provided that (i) in the case of loss, theft, or destruction, the
Company receives from the Holder a reasonably satisfactory indemnification, and
(ii) in the case of mutilation, the Holder presents and surrenders the Warrant
to the Company for cancellation. Any new Warrant executed and delivered shall
constitute an additional contractual obligation on the part of the Company
regardless of whether the Warrant that was lost, stolen, destroyed, or mutilated
shall be enforceable by anyone at any time.

 

3.     Anti-Dilution Provisions.

 

 

3.1

Stock Splits, Dividends, Etc.

 

 

(a)

If the Company shall at any time subdivide its outstanding shares of Common
Stock (or other securities at the time receivable upon the exercise of the
Warrant) by recapitalization, reclassification or split-up thereof, or if the
Company shall declare a stock dividend or distribute shares of Common Stock to
its stockholders, the number of shares of Common Stock subject to the Warrant
immediately prior to such subdivision shall be proportionately increased, and if
the Company shall at any time combine the outstanding shares of Common Stock by
recapitalization, reclassification or combination thereof, the number of shares
of Common Stock subject to the Warrant immediately prior to such combination
shall be proportionately decreased. Any such adjustment and adjustment to the
Exercise Price pursuant to this section shall be effective at the close of
business on the effective date of such subdivision or combination or if any
adjustment is the result of a stock dividend or distribution then the effective
date for such adjustment based thereon shall be the record date therefor.

 

 

(b)

Whenever the number of shares of Common Stock purchasable upon the exercise of
the Warrant is adjusted, as provided in this section, the Exercise Price shall
be adjusted to the nearest cent by multiplying such Exercise Price immediately
prior to such adjustment by a fraction (x) the numerator of which shall be the
number of shares of Common Stock purchasable upon the exercise immediately prior
to such adjustment, and (y) the denominator of which shall be the number of
shares of Common Stock so purchasable immediately thereafter.

 

 

3.2

Adjustment for Reorganization, Consolidation, Merger, Etc. In case of any
reorganization of the Company (or any other corporation, the securities of which
are at the time receivable on the exercise of the Warrant) shall consolidate
with or merge into another corporation or convey all or substantially all of its
assets to another corporation, then, and in each such case, the Holder of the
Warrant upon the exercise at any time after the consummation of such
reorganization, consolidation, merger or conveyance, shall be entitled to
receive, in lieu of the securities and property receivable upon the exercise of
the Warrant prior to such consummation, the securities or property to which such
Holder would have been entitled upon such consummation if such Holder had
exercised the Warrant immediately prior thereto; in each such case, the terms of
the Warrant shall be applicable to the securities or property received upon the
exercise of the Warrant after such consummation.

 

 
3

--------------------------------------------------------------------------------

 

 

 

3.3

Certificate as to Adjustments. In each case of an adjustment in the number of
shares of Common Stock receivable on the exercise of the Warrant, the Company at
its expense shall promptly compute such adjustment in accordance with the terms
of the Warrant and prepare a certificate executed by an officer of the Company
setting forth such adjustment and showing the facts upon which such adjustment
is based. The Company shall forthwith mail a copy of each such certificate to
each Holder. The failure to prepare or provide such certificate shall not modify
the rights of any party hereunder.

 

 

3.4

Notices of Record Date, Etc. In case:

 

 

(a)

the Company shall take a record of the holders of its Common Stock (or other
securities at the time receivable upon the exercise of the Warrant) for the
purpose of entitling them to receive any dividend (other than a cash dividend at
the same rate as the rate of the last cash dividend theretofore paid) or other
distribution, or any right to subscribe for, purchase or otherwise acquire any
shares of stock of any class or any other securities, or to receive any other
right; or

 

 

(b)

of any voluntary or involuntary dissolution, liquidation or winding-up of the
Company, then, and in each such case, the Company shall mail or cause to be
mailed to each Holder a notice specifying, as the case may be, (i) the date on
which a record is to be taken for the purpose of such dividend, distribution or
right, and stating the amount and character of such dividend, distribution or
right, or (ii) the date on which such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up is to
take place, and the time, if any, to be fixed, as to which the holders of record
of Common Stock (or such other securities at the time receivable upon the
exercise of the Warrant) shall be entitled to exchange their shares of Common
Stock (or such other securities) for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed at least
twenty (20) days prior to the date therein specified, and the Warrant may be
exercised prior to said date during the term of the Warrant.

 

 

3.5

Threshold for Adjustments. Anything in this section to the contrary
notwithstanding, the Company shall not be required to give effect to any
adjustment until the cumulative resulting adjustment in the Exercise Price shall
have required a change of the Exercise Price by at least $.01, but when the
cumulative net effect of more than one adjustment so determined shall be to
change the Exercise Price by at least $.01, such full change in the Exercise
Price shall thereupon be given effect. No adjustment shall be made by reason of
the issuance of shares upon conversion rights, stock issuance rights or similar
rights currently outstanding or any change in the number of treasury shares held
by the Company.

 

 
4

--------------------------------------------------------------------------------

 

 

4.     Reservation of Warrant Securities. The Company hereby agrees that at all
times prior to the Expiration Date, it will have authorized and will reserve and
keep available for issuance and delivery to the Holder that number of Warrant
Securities that may be required from time to time for issuance and delivery upon
the exercise of the then unexercised portion of the Warrant and all other
similar Warrants then outstanding and unexercised and upon the exercise of any
Warrant Securities.

 

5.     Registration Under the Securities Act of 1933.

 

 

(a)

If at any time prior to the Expiration Date, the Company files a registration
statement with the United States Securities and Exchange Commission pursuant to
the Securities Act of 1933, as amended (the "Act"), or pursuant to any other act
passed after the date of this Agreement, which filing provides for the sale of
securities by the Company to the public, or files a Regulation A Offering
Statement under the Act, the Company shall offer to the Holder or Holders of the
Warrant and the holders of any Warrant Securities the opportunity to register or
qualify the Warrant (if prior to its expiration), Warrant Securities and any
Warrant Securities underlying the unexercised portion of the Warrant, if any, at
the Company's sole expense; provided, however, that in the case of a
Regulation A offering, the opportunity to qualify shall be limited to the amount
of the available exemption after taking into account the securities that the
Company wishes to qualify. Notwithstanding anything to the contrary, this
subsection (a) shall not be applicable to a registration statement on Forms S-4,
S-8 or their successors or any other inappropriate forms filed by the Company
with the United States Securities and Exchange Commission.

 

 



The Company shall deliver written notice to the Holder or Holders of the Warrant
and to any holders of the Warrant Securities of its intention to file a
registration statement or Regulation A Offering Statement under the Act at least
60 days prior to the filing of such registration statement or offering
statement, and the Holder or Holders and holders of Warrant Securities shall
have 30 days thereafter to request in writing that the Company register or
qualify the Warrant, Warrant Securities, or the Warrant Securities underlying
the unexercised portion of this Warrant in accordance with this subsection (a).
Upon the delivery of such a written request within the specified time, the
Company shall be obligated to include in its contemplated registration statement
or offering statement all information necessary or advisable to register or
qualify the Warrant, Warrant Securities or Warrant Securities underlying the
unexercised portion of this Warrant for a public offering, if the Company does
file the contemplated registration statement or offering statement; provided,
however, that neither the delivery of the notice by the Company nor the delivery
of a request by a Holder or by a holder of Warrant Securities shall in any way
obligate the Company to file a registration statement or offering statement.
Furthermore, notwithstanding the filing of a registration statement or offering
statement, the Company may, at any time prior to the effective date thereof,
determine not to offer the securities to which the registration statement or
offering statement relates, other than the Warrant, Warrant Securities and
Warrant Securities underlying the unexercised portion of this Warrant.

 

 
5

--------------------------------------------------------------------------------

 

 

 



The Company shall comply with the requirements of this subsection (a) and the
related requirements of subsection (g) at its own expense. That expense shall
include, but not be limited to, legal, accounting, consulting, printing, federal
and state filing fees, NASD fees, out-of-pocket expenses incurred by counsel,
accountants and consultants retained by the Company, and miscellaneous expenses
directly related to the registration statement or offering statement and the
offering. However, this expense shall not include the portion of any
underwriting commissions, transfer taxes and the underwriter's accountable and
nonaccountable expense allowances attributable to the offer and sale of the
Warrant, Warrant Securities and the Warrant Securities underlying the
unexercised portion of the Warrant, all of which expenses shall be borne by the
Holder or Holders of the Warrant and the holders of the Warrant Securities
registered or qualified.

 

 

(b)

In the event that the Company registers or qualifies the Warrant, Warrant
Securities or the Warrant Securities underlying the unexercised portion of the
Warrant pursuant to subsection (a) above, the Company shall include in the
registration statement or qualification, and the prospectus included therein,
all information and materials necessary or advisable to comply with the
applicable statutes and regulations so as to permit the public sale of the
Warrant, Warrant Securities or the Warrant Securities underlying the unexercised
portion of the Warrant. As used in subsection (a) of this Section 5, reference
to the Company's securities shall include, but not be limited to, any class or
type of the Company's securities or the securities of any of the Company's
subsidiaries or affiliates.

 



 

 (c) 

In addition to the registration rights described in subsection (a) above, the
Company shall use its best efforts to register or qualify the Warrant and
Warrant Securities within ninety (90) days of the date of the Warrant. The
Company shall deliver written notice to all Holders of the Warrant and holders
of Warrant Securities, if any, advising them that the Company is proceeding with
a registration statement or offering statement and that the Warrant and Warrant
Securities will be included therein. The Company will supply all information
necessary or advisable for any such registration statements or offering
statements at its own expense.



 

 

(d)

As to each registration statement or offering statement, the Company's
obligations contained in this Section 5 shall be conditioned upon a timely
receipt by the Company in writing of the following:

 

 

(i)

Information as to the terms of the contemplated public offering furnished by and
on behalf of each Holder or holder intending to make a public distribution of
the Warrant, Warrant Securities or Warrant Securities underlying the unexercised
portion of the Warrant; and

 

 

(ii)

Such other information as the Company may reasonably require from such Holders
or holders, or any underwriter for any of them, for inclusion in the
registration statement or offering statement.

 

 
6

--------------------------------------------------------------------------------

 

 

 

(e)

In each instance in which the Company shall take any action to register or
qualify the Warrant, Warrant Securities or the Warrant Securities underlying the
unexercised portion of the Warrant, if any, pursuant to this Section 5, the
Company shall do the following:

 

 

(i)

supply to Holder, or any successor or assign whose Warrant and Warrant
Securities are being registered or qualified, two (2) manually signed copies of
each registration statement or offering statement, and all amendments thereto,
and a reasonable number of copies of the preliminary, final or other prospectus
or offering circular, all prepared in conformity with the requirements of the
Act and the rules and regulations promulgated thereunder, and such other
documents as Holder shall reasonably request;

 

 

(ii)

cooperate with respect to (A) all necessary or advisable actions relating to the
preparation and the filing of any registration statements or offering
statements, and all amendments thereto, arising from the provisions of this
Section 5, (B) all reasonable efforts to establish an exemption from the
provisions of the Act or any other federal or state securities statutes, (C) all
necessary or advisable actions to register or qualify the public offering at
issue pursuant to federal securities statutes and the state "blue sky"
securities statutes of each jurisdiction that the Holders of the Warrant or
holders of Warrant Securities shall reasonably request, and (D) all other
necessary or advisable actions to enable the Holders of the Warrant and holders
of the Warrant Securities to complete the contemplated disposition of their
securities in each reasonably requested jurisdiction;

 

 

(iii)

keep all registration statements or offering statements to which this Section 5
applies, and all amendments thereto, effective under the Act for a period of at
least nine (9) months after their initial effective date and cooperate with
respect to all necessary or advisable actions to permit the completion of the
public sale or other disposition of the securities subject to a registration
statement or offering statement; and

 

 

(iv)

indemnify and hold harmless each Holder of the Warrant, each holder of Warrant
Securities, and each underwriter within the meaning of the Act for each such
Holder or holder, from and against all losses, claims, damages, and liabilities,
including, but not limited to, any and all expenses reasonably incurred in
investigating, preparing, defending or settling any claim, arising from or
relating to (A) any untrue or alleged untrue statement of a material fact
contained in any registration statement or offering statement to which this
Section 5 applies, or (B) any omission or alleged omission to state a material
fact necessary to make the statements contained in a registration statement or
offering statement to which this Section 5 applies not misleading; provided,
however, that the indemnification contained in this provision (iv) shall not
apply if the untrue statement or omission, or alleged untrue statement or
omission, was the result of information furnished in writing to the Company by
the Holder, holder or underwriter seeking indemnification expressly for use in
the registration statement or offering statement at issue. To the extent that
the indemnification contained in this provision applies, the Company also shall
indemnify and hold harmless each officer, director, employee, controlling person
or agent of an indemnified Holder, holder or underwriter.



 

 
7

--------------------------------------------------------------------------------

 

 

     

 

(f)

In each instance in which pursuant to this Section 5 the Company shall take any
action to register or qualify the Warrant, Warrant Securities or the Warrant
Securities underlying the unexercised portion of the Warrant, prior to the
effective date of any registration statement or offering statement, the Company
and each Holder or holder of Warrants or Warrant Securities being registered or
qualified shall enter into reciprocal indemnification agreements, in the form
customarily used by reputable investment bankers with respect to public
offerings of securities, containing substantially the same terms as described in
subsection (e)(iv) above. These indemnification agreements also shall contain an
agreement by the Holder or shareholder at issue to indemnify and hold harmless
the Company, its officers, directors from and against any and all losses,
claims, damages and liabilities, including, but not limited to, all expenses
reasonably incurred in investigating, preparing, defending or settling any
claim, directly resulting from any untrue statements of material facts, or
omissions to state a material fact necessary to make a statement not misleading,
contained in a registration statement or offering statement to which this
Section 5 applies, if, and only if, the untrue statement or omission directly
resulted from information provided in writing to the Company by the indemnifying
Holder or shareholder expressly for use in the registration statement or
offering statement at issue.

 

 

(g)

The term "Majority Holder" as used in this Section 5 shall include any Holder,
any holder of Warrant Securities, or any combination of Holders and such holders
of Warrant Securities, if they hold, in the aggregate, unexercised Warrants plus
issued and outstanding Warrant Securities equal to more than 50% of the total of
(i) all Warrant Securities issued and outstanding as a result of the exercise of
the Warrant, and (ii) all Warrant Securities that may at that time be purchased
by exercising the unexercised portion of the Warrant. For purposes hereof, a
Warrant entitling the Holder to purchase more than one Warrant Security shall be
deemed to hold Warrants equal to the number of Warrant Securities which may be
acquired pursuant to any such Warrant.

 

 

(h)

The Company's obligations described in this Section 5 shall continue in full
force and effect regardless of the exercise, surrender, cancellation or
expiration of the Warrant.

 

 

(i)

The registration rights provided under this Section 5 shall not be applicable to
an initial public offering of the Company’s Common Stock, nor for a period of
six (6) months following the initial public offering of the Company’s Common
Stock.

 

6.     Transfer to Comply With the Securities Act of 1933.

 

 

(a)

The Warrant, the Warrant Securities, and all other securities issued or issuable
upon exercise of the Warrant, may not be offered, sold or transferred, in whole
or in part, except in compliance with the Act, and except in compliance with all
applicable state securities statutes.

 

 

(b)

The Company may cause the following legend, or its equivalent, to be set forth
on each certificate representing the Warrant Securities, or any other security
issued or issuable upon exercise of the Warrant, not theretofore distributed to
the public or sold to underwriters, as defined by the Act, for distribution to
the public pursuant to Section 5 above:

 

 

 
8

--------------------------------------------------------------------------------

 

 

 



     "The securities represented by this Certificate have not been registered
under the Securities Act of 1933 ("the Act") and are 'restricted securities' as
that term is defined in Rule 144 under the Act. The securities may not be
offered for sale, sold or otherwise transferred except pursuant to an effective
registration statement under the Act or pursuant to an exemption from
registration under the Act, the availability of which is to be established to
the satisfaction of the Company."

 

7.     Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the exercise of all or any part of the Warrant. With
respect to any fraction of a share of any security called for upon any exercise
of the Warrant, the Company shall pay to the Holder an amount in money equal to
that fraction multiplied by the current market value of that share. The current
market value shall be determined as follows:

 

 

(i)

if the security at issue is listed on a national securities exchange or admitted
to unlisted trading privileges on such an exchange or listed on the National
Association of Securities Dealers National Market System, the current value
shall be the last reported sale price of that security on such exchange or
system on the last business day prior to the date of the applicable exercise of
this Warrant or, if no such sale is made on such day, the average of the highest
closing bid and lowest asked price for such day on such exchange or system; or

 

 

(ii)

if the security at issue is not so listed or admitted to unlisted trading
privileges, the current market value shall be the average of the last reported
highest bid and lowest asked prices quoted on the National Association of
Securities Dealers Automated Quotations System or, if not so quoted, then by the
National Quotation Bureau, Inc. on the last business day prior to the day of the
applicable exercise of this Warrant; or

 

 

(iii)

if the security at issue is not so listed or admitted to unlisted trading
privileges and bid and asked prices are not reported, the current market value
shall be determined in such reasonable manner as may be prescribed from time to
time by the Board of Directors of the Company, subject to the arbitration
procedure as described in Section 13 below if a Holder delivers written notice
to the Company of an objection within thirty (30) days after the Board’s
decision.

 

8.     Rights of the Holder. The Holder shall not be entitled to any rights as a
shareholder in the Company by reason of the Warrant, either at law or equity,
except as specifically provided for herein. The Company covenants, however, that
for so long as the Warrant is at least partially unexercised, it will furnish
any Holder of the Warrant with copies of all reports and communications
furnished to the shareholders of the Company.

 

9.     Charges Due Upon Exercise. The Company shall pay any and all issue or
transfer taxes, including, but not limited to, all federal or state taxes, that
may be payable with respect to the transfer of the Warrant or the issue or
delivery of Warrant Securities upon the exercise of the Warrant.

 

10.     Warrant Securities to be Fully Paid. The Company covenants that all
Warrant Securities that may be issued and delivered to a Holder of the Warrant
upon the exercise of the Warrant will be, upon such delivery, validly and duly
issued, fully paid and nonassessable.

 

 

 
9

--------------------------------------------------------------------------------

 

 

11.     Notices. All notices, certificates, requests, or other similar items
provided for in the Warrant shall be in writing and shall be personally
delivered or deposited in the United States mail, postage prepaid, addressed to
the respective party as indicated in the portions of the Warrant preceding
Section 1. All notices shall be deemed to be delivered upon personal delivery or
upon the expiration of three (3) business days following deposit in the United
States mail, postage prepaid. The addresses of the parties may be changed, and
addresses of other Holders and holders of Warrant Securities may be specified,
by written notice delivered pursuant to this Section 11. The Company's principal
office shall be deemed to be the address provided pursuant to this Section 11
for the delivery of notices to the Company.

 

12.     Applicable Law. The Warrant shall be governed by and construed in
accordance with the laws of the State of Colorado, and courts located in
Colorado shall have exclusive jurisdiction over all disputes arising hereunder
except as provided in Section 13 hereof.

 

13.     Dispute Resolution.     The parties shall attempt in good faith to
resolve any controversy or claim arising out of or relating to the Warrant, or
the breach, termination, or validity thereof (a “Dispute”) promptly by
negotiation between the parties. If a Dispute has not been resolved within
thirty (30) days by negotiation, the parties shall attempt to mediate the
Dispute through the selection of a mutually agreeable mediator who shall conduct
such mediation in confidence. If a Dispute is not resolved by mediation, then
the Dispute shall be settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, and governed by the
United States Arbitration Act, 9 U.S.C. §§ 1-16, except as otherwise provided
herein. Judgment upon the award rendered by the arbitrator may be entered by any
court having jurisdiction thereof. The place of arbitration shall be Denver,
Colorado. Each party shall be responsible for his own attorney fees incurred
during any phase of dispute resolution. The arbitrator shall apply the law to
the dispute in the same manner as a judge as though the dispute was before a
court of law of the State of Colorado. The arbitrator shall have the authority
to award any remedy or relief that a court of the State of Colorado could order
or grant, including, without limitation, specific performance of any obligation
created under the Agreement, the issuance of an injunction, or the imposition of
sanctions for abuse or frustration of the arbitration process. Notwithstanding
the foregoing, the arbitrator shall not have authority to award punitive
damages. The parties shall take all reasonable steps necessary to conduct a
hearing no later than forty-five (45) days after submission of the matter to
arbitration. The arbitrator shall render his decision within fifteen (15) days
after the close of the arbitration hearing. The arbitration award shall be in
writing and shall specify the factual and legal bases for the award.

 

14.     Miscellaneous Provisions.

 

 

(a)

Subject to the terms and conditions contained herein, the Warrant shall be
binding on the Company and its successors and shall inure to the benefit of the
original Holder, its successors and assigns and all holders of Warrant
Securities and the exercise of the Warrant in full shall not terminate the
provisions of the Warrant as it relates to holders of Warrant Securities.

 

 

(b)

If the Company fails to perform any of its obligations hereunder, it shall be
liable to the Holder for all damages, costs and expenses resulting from the
failure, including, but not limited to, all reasonable attorney's fees and
disbursements.

     

 

(c)

The Warrant cannot be changed or terminated or any performance or condition
waived in whole or in part except by an agreement in writing signed by the party
against whom enforcement of the change, termination or waiver is sought.

 

 

 
10

--------------------------------------------------------------------------------

 

 

 

(d)

If any provision of the Warrant shall be held to be invalid, illegal or
unenforceable, such provision shall be severed, enforced to the extent possible,
or modified in such a way as to make it enforceable, and the invalidity,
illegality or unenforceability shall not affect the remainder of the Warrant.

 

 

(e)

The Company agrees to execute such further agreements, conveyances, certificates
and other documents as may be reasonably requested by the Holder to effectuate
the intent and provisions of the Warrant.

 

 

(f)

Paragraph headings used in the Warrant are for convenience only and shall not be
taken or construed to define or limit any of the terms or provisions of the
Warrant. Unless otherwise provided, or unless the context shall otherwise
require, the use of the singular shall include the plural and the use of any
gender shall include all genders.

 

 

OMNI BIO PHARMACEUTICAL, INC. 

ATTEST: 

 

 

By   _______________________________________

Bruce E. Schneider

Chief Executive Officer

Chairperson of the Board of Directors

 

 

 
11

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

NOTICE OF EXERCISE

 

(To be executed by a Holder desiring to exercise the right to purchase Shares
pursuant to a Warrant.)

 

The undersigned Holder of a Warrant hereby

 

(a)     irrevocably elects to exercise the Warrant to the extent of purchasing
_______________ Shares;

 

(b)     makes payment in full of the aggregate Exercise Price for those Shares
in the amount of $                          by the delivery of immediately
available funds in the amount of $                         ;

 

(c)     requests that certificates evidencing the securities underlying such
Shares be issued in the name of the undersigned, or, if the name and address of
some other person is specified below, in the name of such other person: 

______________________________________

______________________________________

______________________________________

(Name and address of person other than the

undersigned in whose name Shares are to be registered)

 

(d)     requests, if the number of Shares purchased are not all the Shares
purchasable pursuant to the unexercised portion of the Warrant, that a new
Warrant of like tenor for the remaining Shares purchasable pursuant to the
Warrant be issued and delivered to the undersigned at the address stated below.

 

 

Dated: ______________________________

       

Signature

   

(This signature must conform in all respects

   

to the name of the Holder as specified on the

   

face of the Warrant.)

      ____________________________________     

Social Security Number

   

or Employer ID Number

 

Printed Name

     

 

Address:        

 

 

 
12

--------------------------------------------------------------------------------

 

  

EXHIBIT B

 

ASSIGNMENT FORM

 

 

FOR VALUE RECEIVED, the undersigned,
                                                       , hereby sells, assigns
and transfers unto:

 

Name:

                                                                      

(Please type or print in block letters)

 

Address:

                                                                      

                                                                        

 

the right to purchase                      Shares of Omni Bio Pharmaceutical,
Inc. (the "Company") pursuant to the terms and conditions of the Warrant held by
the undersigned. The undersigned hereby authorizes and directs the Company
(i) to issue and deliver to the above-named assignee at the above address a new
Warrant pursuant to which the rights to purchase being assigned may be
exercised, and (ii) if there are rights to purchase Shares remaining pursuant to
the undersigned's Warrant after the assignment contemplated herein, to issue and
deliver to the undersigned at the address stated below a new Warrant evidencing
the right to purchase the number of Shares remaining after issuance and delivery
of the Warrant to the above-named assignee. Except for the number of Shares
purchasable, the new Warrants to be issued and delivered by the Company are to
contain the same terms and conditions as the undersigned's Warrant. To complete
the assignment contemplated by this Assignment Form, the undersigned hereby
irrevocably constitutes and appoints
                                                             as the
undersigned's attorney-in-fact to transfer the Warrants and the rights
thereunder on the books of the Company with full power of substitution for these
purposes. 

 

 





Dated: ______________________________

       

Signature

   

(This signature must conform in all respects

   

to the name of the Holder as specified on the

   

face of the Warrant.)

                     

Printed Name

     



Address:        





 

 

13